DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (US. Patent App. Pub. No. 2022/0224940, “Hur” hereinafter (provisional filing date)) in view of Kato et al. (US. Patent App. Pub. No. 2020/0273211, “Kato”) further in view of Mammou et al. (US. Patent App. Pub. No. 2019/0311499, “Mammou”).
As per claim 1, as shown in Fig. 2, Hur teaches a method of point cloud attribute coding, the method being performed by at least one processor, and the method comprising: 
obtaining an attribute signal corresponding to a point cloud (¶ [71]); 
determining whether lossless lifting is enabled (further addressed below with reference to Kato. Hur does teach in ¶ [86] that the point cloud data can be determined whether to be encoded lossless, “… encodes point cloud data (e.g., positions and/or attributes of the points) to adjust the quality of the point cloud content (to, for example, lossless, lossy, or near-lossless) according to the network condition or applications”); 
based on determining that lossless lifting is enabled (based on it is determined to be lossless), modifying at least one from among a plurality of quantization weight (¶ [104], [136-137]) and a plurality of lifting coefficients; 
decomposing the attribute signal into a plurality of detail signals (decomposed into levels of detail (LODs). See Fig. 9, ¶ [277-280]) and a plurality of approximation signals (see Mammou addressed below) based on the modified at least one from among the plurality of quantization weights and the plurality of lifting coefficients (as addressed above); 
generating a bitstream representing the point cloud (¶ [72]) based on the plurality of detail signals and the plurality of approximation signals; and 
transmitting the bitstream (¶ [73]).
Hur does not expressly teach determining whether lossless lifting is enabled. However, as addressed above, Hur does teach determining whether or not the encoding is lossless.
Kato teaches a similar method for point clouding coding (¶ [48-49], [122-123]), wherein the method further comprises determining whether lossless lifting is enabled (see ¶ [255-260] with reference to ¶ [99], by determining “depth control information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Kato and apply it to the method as taught by Hur, the advantage is to determine whether lossless encoding is needed, thus, providing predetermined control information and preventing execution of unnecessary processing, and reduce the increase in load (¶ [69]).
The combined teachings of Hur and Kato does not explicitly include decomposing the attribute signal into a plurality of detail signals and a plurality of approximation signals to generate bitstream.
In the same field of endeavor, Mammou teaches a method of point cloud encoding (see Abstract), wherein the method further discloses decomposing the attribute signal into a plurality of detail signals and a plurality of approximation signals to generate bitstream (see Fig. 11A, ¶ [211-212]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Mammou into the combined method of Hur and Kato, the advantage of which is to increase compression efficiency (¶ [313]).
As per claim 2, the combined teachings of Hur, Kato, and Mammou also include wherein the lossless lifting is determined to be enabled based on a lossless lifting flag (see Kato, ¶ [99] and [260]). Thus, claim 2 would have been obvious over the combined references for the reason above. 
As per claim 3, the combined Hur-Kato-Mammou impliedly teaches wherein the modifying further comprises rounding each of the plurality of quantization weights to be a multiple of a predetermined weight constant (Hur, ¶ [343], “lifting_quant_step_size indicates the quantization step size for the first component of the attribute. The value of lifting_quant_step_size may be in the range of 1 to xx”. See also ¶ [142-145]) (It is noted that the claim language is at best understood by the examiner since the scope of the quantization weight and predetermined weight constant are not defined). Thus, claim 3 would have been obvious over the combined references for the reason above. 
As per claim 4, the combined Hur-Kato-Mammou also impliedly teaches wherein the modifying further comprises rounding each of the plurality of lifting coefficients to be a multiple of a predetermined lifting constant (Hur, ¶ [342]). (At best understood by the examiner since the scope of the lifting coefficients and predetermined lifting constant are not defined). Thus, claim 4 would have been obvious over the combined references for the reason above. 
As per claim 5, the combined Hur-Kato-Mammou impliedly teaches checking a bitplane of a lifting coefficient of the plurality of lifting coefficients to determine if the bitplane is larger than a corresponding quantization step size of the bitplane, and setting a significance bit based on a result of the determining (see Mammou, ¶ [388-390], i.e. by checking factor β in order to leverage the lifting scheme to guide quantization process). Thus, claim 5 would have been obvious over the combined references for the reason above. 
As per claim 6, as addressed in claim 5, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the combined Hur-Kato-Mammou method such that based on determining that the bitplane is larger than the corresponding quantization step size, the significance bit is set to indicate that the bitplane is significant because the coefficients can be adjusted based on the factor value β (Mammou, ¶ [388-390]). Thus, claim 6 would have been obvious over the combined references for the reason above. 
As per claim 7, the combined Hur-Kato-Mammou does also impliedly teach based on a previous bitplane being determined to be significant, setting a refinement bit based on a value of a bit representing the bitplane (see Mammou, description of Fig. 10, ¶ [199-210]). Thus, claim 7 would have been obvious over the combined references for the reason above. 
As per claim 8, the combined Hur-Kato-Mammou does also teach wherein the attribute signal relates to a reflectance of the point cloud (Hur, ¶ [71]).
As per claim 9, the combined Hur-Kato-Mammou does also teach the attribute signal relates to a color of the point cloud (Hur, ¶ [71]).
Claim 10, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
 Claim 11, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611